Exhibit 99.2 PRECISION INDUSTRIES, INC. AND AFFILIATES Unaudited Condensed Consolidated Financial Statements Table of Contents FINANCIAL INFORMATION Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of June 25, 2007 (unaudited) and December 27, 2006 Condensed Consolidated Statements of Income for the Six Months Ended June 25, 2007 and June 23, 2006, (unaudited) Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 25, 2007 and June 23, 2006, (unaudited) Notes to Condensed Consolidated Financial Statements (unaudited) 15 PRECISION INDUSTRIES, INC. AND AFFILIATES Condensed Consolidated Balance Sheets June 25, 2007 (unaudited) and December 27, 2006 Assets June 25, 2007 December 27, 2006 Current assets: Cash and cash equivalents $ 318,341 572,753 Accounts receivable, net of allowance for doubtful accounts of $248,295 at June 25, 2007 and December 27, 2006, respectively 25,705,361 27,269,380 Other receivables 1,431,230 2,768,889 Inventories 40,195,702 43,839,363 Prepaid expenses 1,356,402 798,737 Total current assets 69,007,036 75,249,122 Property, plant, and equipment, net 15,741,605 15,775,023 Other assets 6,624,831 4,875,406 Total assets $ 91,373,472 95,899,551 Liabilities and Stockholder’s Equity Current liabilities: Current maturities of long-term debt $ 1,718,202 1,478,202 Trade accounts payable 23,177,264 26,977,881 Cash overdraft 1,133,311 2,824,680 Accrued liabilities 984,893 1,095,447 Payroll and related withholding taxes 1,649,785 1,771,247 Total current liabilities 28,663,455 34,147,457 Long-term debt, excluding current maturities 55,735,117 57,156,850 Total liabilities 84,398,572 91,304,307 Stockholder’s equity: Class A common stock, $100 par value, 1,500 shares authorized; 1,158 and 1,166 shares issued at June 25, 2007 and December 27, 2006 respectively 115,800 116,600 Class B common stock, $100 par value, 500 shares authorized; 160 and 152 shares issued at June 25, 2007 and December 27, 2006, respectively 16,000 15,200 Paid-in capital 203,399 203,399 Retained earnings 13,135,791 10,756,135 13,470,990 11,091,334 Treasury stock (686 shares), at cost (2,300,000) (2,300,000) Class B common stock held by affiliates (69 shares), at cost (4,196,090) (4,196,090) Total stockholders’ equity 6,974,900 4,595,244 Total liabilities and stockholders’ equity $ 91,373,472 95,899,551 See accompanying notes to unaudited condensed consolidated financial statements. 16 PRECISION INDUSTRIES, INC. AND AFFILIATES Condensed Consolidated Statements of Income Six months ended June 25, 2007 and June 23, 2006 (unaudited) 2007 2006 Net revenues: Distribution revenue $ 36,895,474 36,045,291 Contracted custom solutions revenue 41,466,876 44,939,408 Supply chain management revenues/fees 59,860,571 68,813,329 Rental revenues 22,864 22,864 Total net revenues 138,245,785 149,820,892 Cost of sales 104,502,591 113,732,650 Gross profit 33,743,194 36,088,242 Selling, general, and administrative expenses 28,668,753 31,503,066 Operating income 5,074,441 4,585,176 Other income (expenses): Interest income 14,354 77,757 Interest expense (2,236,623) (1,874,182) Total other expenses (2,222,269) (1,796,425) Income before minority interest 2,852,172 2,788,751 Minority interest in (income) loss of consolidated affiliates 27,484 (139,217) Net income $ 2,879,656 2,649,534 See accompanying notes to unaudited condensed consolidated financial statements. 17 PRECISION INDUSTRIES, INC. AND AFFILIATES Condensed Consolidated Statements of Cash Flows Six months ended June 25, 2007 and June 23, 2006 (unaudited) 2007 2006 Cash flows from operating activities: Net income $ 2,879,656 2,649,534 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Gain on sale of property, plant, and equipment (17,724) (7,820) Depreciation and amortization 1,660,643 1,514,006 Minority interest in income (loss) of consolidated affiliates (27,484) 139,217 Changes in assets and current liabilities: Decrease (increase) in: Accounts receivable 1,564,019 (3,354,553) Other receivables 1,337,659 (386,267) Inventories 3,643,661 (2,688,783) Prepaid expenses (557,665) (1,195,391) Other assets (1,671,941) 895,018 Increase (decrease) in: Trade accounts payable (3,800,617) 1,559,413 Accrued liabilities (110,555) 148,084 Payroll and related withholding taxes (121,461) (65,447) Net cash provided by (used in) operating activities 4,778,191 (792,989) Cash flows from investing activities: Proceeds from sales of property, plant, and equipment 18,934 15,734 Additions to property, plant, and equipment (1,628,435) (1,828,342) Net cash used in investing activities (1,609,501) (1,812,608) Cash flows from financing activities: Distribution to stockholder (500,000) (3,525,000) Debt issuance costs (50,000) (35,550) Increase (decrease) in cash overdraft (1,691,369) 2,078,838 Net borrowings (payments) under revolving line of credit (1,504,650) 3,646,160 Proceeds from long-term borrowings 1,230,104 1,500,000 Payments on long-term borrowings (907,187) (872,960) Net cash (used in) provided by financing activities (3,423,102) 2,791,488 Net increase (decrease) in cash and cash equivalents (254,412) 185,891 Cash and cash equivalents at beginning of period 572,753 334,294 Cash and cash equivalents at end of period $ 318,341 520,185 Supplemental disclosure of cash paid for: Interest $ 2,390,902 2,458,044 Income taxes 106,200 85,120 See accompanying notes to unaudited condensed consolidated financial statements. 18 PRECISION INDUSTRIES, INC. AND AFFILIATES Notes to Unaudited Condensed Consolidated Financial Statements (unaudited) (1)Summary of Significant Accounting Policies (a)Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information pursuant to rules and regulations of the Securities and Exchange Commission (SEC). The condensed consolidated balance sheet as of December 27, 2006 has been derived from the audited consolidated financial statements at that date. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the financial position of Precision Industries, Inc. as of June 25, 2007, and the results of operations and cash flows for the six month periods ended June 25, 2007 and June 23, 2006, have been included. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to SEC rules and regulations. Accordingly, these condensed consolidated financial statements should be read in conjunction with the audited financial statements included elsewhere in this Form 8-K/A. Operating results for the six month period ended June 25, 2007 are not necessarily indicative of the results that may be expected for the remainder of the fiscal year. (b) Description of Business Precision Industries, Inc. and affiliates (collectively, Precision or the Company) engages in the distribution, contracted custom solutions, and supply chain management of industrial maintenance, repair, and operating (MRO) products. Precision’s contracted custom solutions cover procurement programs customized to requirements of the individual client/partner. Precision’s supply chain management programs cover all facets of total supply chain management as requested by the customer. 19 (2) Long-term Debt Long-term debt consists of the following: Description Entity June 25, 2007 December 27, 2006 Revolving line of credit, secured by inventory and accounts receivable Precision $ 45,075,124 46,579,774 Variable-rate notes payable to GE Capital, principal and interest payments totaling $16,556 due monthly, maturity dates ranging from October 2011 through June 2012, secured by buildings and improvements Precision 2,083,164 2,119,770 Variable-rate notes payable to GE Capital, principal and interest payments totaling $77,140 due monthly, maturity dates ranging from October 2009 through June 2019, secured by buildings and improvements VIEs 3,692,166 3,815,136 Nonrecourse notes to former members, principal and interest payments totaling $475,000, due annually through May 2013 VIEs 2,287,069 2,679,374 Variable-rate note payable to stockholder, due $15,312 monthly, including interest through April 2012, (fixed rate of 7.03% at June 25, 2007) secured by a Westwind airplane VIEs 1,660,499 1,689,223 Variable-rate note payable to bank, due $3,736 monthly, including interest through May 31, 2015 (6.63% at June 25, 2007, based on 5-year Federal Home Loan Bank rate plus 2.15%), secured by buildings and improvements Precision 466,495 473,184 Note payable to GE Capital, principal and interest payment of $46,802 due monthly through January 2009, secured by equipment Precision 835,001 1,078,417 Note payable to GE Capital, principal and interest payment of $29,742 due monthly through April 2011, secured by vehicles Precision 1,163,627 — Variable-rate notes payable to banks, principal and interest payments totaling $5,705 due monthly, maturity dates ranging from June 2007 through November 2016 VIEs 101,326 111,326 Variable-rate note payable to bank, monthly interest payments and annual principal payments of $90,000 due through July 2007 VIEs 88,848 88,848 Total long-term debt 57,453,319 58,635,052 Less current maturities of long-term debt 1,718,202 1,478,202 Long-term debt, excluding current maturities $ 55,735,117 57,156,850 Maturities of the long-term debt are as follows: Precision VIEs Total Year ending: 2008 $ 829,820 888,382 1,718,202 2009 897,067 570,871 1,467,938 2010 633,146 1,596,202 2,229,348 2011 433,455 529,088 962,543 2012 45,369,743 2,790,822 48,160,565 Thereafter 1,460,180 1,454,543 2,914,723 $ 49,623,411 7,829,908 57,453,319 20 Precision has a $62,000,000 revolving line of credit with an agent bank and two participating banks. The line of credit requires Precision to pay interest at LIBOR plus 2.75% (7.60% as of June25, 2007) based on Precision’s fixed charge coverage ratio (1.33% at June 25, 2007) through the December29, 2011 maturity date. The amount available under the revolving line of credit is based on eligible accounts receivable and inventory. Total availability exceeded borrowings by approximately $4,521,000 as of June 25, 2007. (3) Related-Party Transactions The Company advances funds to related parties and officers/employees. Due from related parties and officers/employees totaled $1,270,421 and $1,238,034 at June25, 2007 and December 27, 2006, respectively. The balance due at June 25, 2007 and December 27, 2006 consisted of $256,444 and $421,939 due to Precision and $1,013,977 and $816,095 due to VIEs, respectively. These receivables are recorded in other assets at June 25, 2007 and December 27, 2006. The Company recorded interest income on the advances totaling $14,354 for the six months ended June 25, 2007 and $77,757 for the six months ended June 23, 2006. Interest receivable from related parties of $80,395 and $66,041 are recorded in other receivables at June 25, 2007 and December 27, 2006, respectively. (4) Variable Interest Entities The effect on the Company’s consolidated balance sheets from the consolidation of the VIEs as of June 25, 2007 and December 27, 2006 is an increase in assets of $3,703,451 and $2,755,782 and an increase in liabilities of $7,899,541 and $8,453,540, respectively. With the consolidation of the VIEs, $1,529,152 and $1,501,668 of unallocated accumulated deficits has been added to other assets on the consolidated balance sheets as of June25, 2007 and December 27, 2006, respectively. The VIEs are obligated to fund the unallocated accumulated deficit to Precision. Management believes the primary funding of this obligation would come from unrealized appreciation of assets held by the VIEs. (5) Comprehensive Income The Company’s comprehensive income consists of net income and changes in fair value of a cash flow hedge, which was terminated in August 2006, as shown below. June 25, 2007 June 23, 2006 Net income $ 2,879,656 2,649,534 Change in fair value of cash flow hedge — 116,673 Comprehensive income $ 2,879,656 2,766,207 (6) Subsequent event On September 10, 2007, the stockholders of the Company sold all outstanding common stock of Precision Industries, Inc. under terms of a stock purchase agreement dated August 19, 2007. 21
